Title: To James Madison from Henry Tazewell, 18 March 1798
From: Tazewell, Henry
To: Madison, James


Dear SirPhiladelphia 18th. March 1798.
Soon after my arrival here, I recd. your favour with several inclosures. The inclosed Letters were delivered, as directed, and I should have acknowledged the receipt of your Letter at an earlier period—but for an indisposition which has kept me very much confined during the whole Winter. As the Weather becomes more mild, and the Climate more like that to which I have been accustomed—my health is experiencing a benificial change. I wish, instead of contemplating that object I had formerly located myself in your part of the Country. The experience which I have had of the Soil & Climate, have strongly, and do still strongly, persuade me to that measure. The pleasure I should feel in your Society, would dissipate every objection which has occurred agt. the adoption of this Scheme—but some personal considerations arising out of arrangements that my Children have made, which temporarily apply to me, imperiously forbid any sudden Act of that sort. If no unforeseen events occur I will however in the course of the next Fall taste some of the pleasures which your Neighbourhood possesses, and at a different Season, when I am at home, I think you yourself would be gratified, and I am sure you would gratify many of your friends, by a visit to our part of the World.
I presume you are well advised of the occurrences of a political nature, which are passing here—but as new veiws are presented, new effects are produced, even when growing out of the same facts. While I have my pen in my hand, therefore, you will excuse the trouble I give you, in perusing the following remarks. The late Act of the French Government relative to the british Commerce you have no doubt seen. It is what might have been expected, and yet acts like a thunderbolt on those whose Conduct has solicited it—recovering from the Shock, it is about to be used as an additional circumstance of irritation agt. France. It is whispered that a manifesto is preparing in the Cabinet to give to this circumstance its highest colouring, and thro. the means of Congress to make it public. If this be so, we shall have it in a few days. If Timothy can transfuse into it his own Spirit, it will want no addition. Allowing GB to have been the first Aggressor on neutral rights in this War—(and that fact is well estab[l]ished) the principle asserted by her, seems to be, that whatever can contribute to aid or benifit her Enimy, may by her, be prohibited. She applied this principle first to the provisions of Neutrals bound to France—then to the whole trade of Spain. If it was broad enough to cover these Acts, it must be broad enough to cover british merchandize, when used by another nation. The measure of France is therefore but a just act of retaliation, with respect to GB it is but the reaction of her own principle. With respect to Neutrals it claims protection under that impartiality which is the essence of their neutrality. For having submitted to the british aggression, resistance to this measure of France, would be denying to one nation in the War the use of a Weapon permitted to the other. It would be allowing a favour to the one, which would be denied to the other, and would therefore be such a breach of neutrality as would afford a just Cause of War. The Aggression on the part of GB was an outrage agt. the Law of Nations, as well as against her subsisting Treaties. That of France may be allowed to stand on the same footing, differing only as it is a measure of retaliation, for an aggression which had been acquiesced in by Neutrals. If possible the UStates stand upon a worse footing in this respect than any other neutral nation—for existing [sic] the british aggression they recognized, and assented to the british principle, at least as to provisions by their Treaty made by Mr Jay. The measure of France striped of all these considerations seems to address all Neutrals thus—You have quietly submitted to an aggression on your rights by GB. when that aggression operated extremely to our injury. We now are about to retaliate—but we will make the Act, as little injurious to you as possible. We will not injure your trade in any thing else, but in british merchandize. That you must consent to give up, or carry on at your peril. Our Act of retaliation is less injurious to you than the first act of aggression to which you submitted. Our object is to reduce that naval Strength of GB. which has enabled her to trample on your rights—and to force her into the admission that free ships shall make free Goods. These things are as benificial to you, as to us. You can now obtain them without war, without impairing your Commerce in any other respect than surrendering it for a time in british Merchandize. By acquiescence you will not violate any of your engagements with GB—and even if our measure is injurious to you, no nation can justly complain when you exercise your right of submitting to it. Resistance must manifest a paramount interest which you take in the british welfare—not only over ours, but even your own—and if that feeling exists we had rather have you for open Enimies, than covert friends. Remember however if you do resist—that you not only endanger your whole Commerce during the War, but you run the risque after its close of having a shackled, instead of a perfectly free Commerce. Under these circumstances make your election.
Our Executive have gone so far, that they would elect war, in preference to the proposed surrender of our Trade in british Merchandize. It is a problem, whether Congress—will not cooperate with their wishes. As yet, every conjecture about the event, would be too uncertain, to allow the committment of them, to paper. It is said privately that Mr. Adams had recd. yesterday a Messenger from Rufus King, but the tidings he brings are unknown. Some suppose that the Messenger is to caution him on the present critical situation of GB. others that it is to hasten a resistance to the French measure as to british merchandize. Time will unfold to us, the result.
A few days ago—Mr Adams nominated his son to negotiate a Treaty with Sweden, in the following very extraordinary terms—“Insinuations having been repeatedly made, in the name of the Court of Sweden, of an inclination to renew the connection between the US & that power—I sent in the recess of the Senate, to our Minister at Berlin, a full power to negotiate that business with such alterations as might be agreeable to both parties—but as that commission, if not renewed with the advice and consent of the Senate would expire with the end of the present Session of Congress—I now nominate J. Q. Adams to be a Commissioner with full powers to negotiate a Treaty of Amity and Commerce with his majesty the King of Sweden.” This being a new office, and not the annexation of a new power to an old office, I denied the constitutionality of the Commission given in the recess—and objected to the confirmation of the appointment because from the terms of the message it must amount to a sanction of that act. I also objected to the policy of renewing our Treaty with Sweden which is about to expire upon the ground principally that we had better withdraw as fast as possible from connections in Europe, and not further entangle ourselves by new Engagements. In discussing this latter point—it leaked out, that the object was, to form alliances, to enable us to resist France. And I am persuaded this is the present policy of the Executive. The Executive party in the Senate first explained away the term Advice in the Constitution as preceeding Consent in the case of Treaties—by urging that a concurrence in the nomination of a Minister to treat was a sufficient check on the President in executing the Treaty power. When they had got enough precedents to destroy as they suppose, the effect of that expression—they then set to work to justify the president in naming a Minister, and making a Treaty in the recess of Congress—by which they even deny to the Senate that Check which at first they allowed to exist. After this Conduct what is the Constitution? Any thing, or nothing, as the rulers chuse. You will remember that this was a proceeding with closed Doors.
It is reported, and I beleive the fact—that Marshall and Pinkney are on their way home from France. Gerry is to stay, in order to read a little more in the Chapter of Accidents. The truth is—that Gerry has been veiwed as a Republican—and altho. not intirely without distrust, yet he has met with marks of attention beyond the others. He stays in France—and from it, with temper here, good might be expected. The fever however in France created by the project of invading England, has risen to such an height, that it is reasonably to be expected that it cannot be cured by the annihilation of the british Government. We expect with anxiety the next intelligence from that quarter. The tameness with which the Congress at Rastadt has deprived GB of her German possessions, augurs no good to her, and I verily beleive she will be surrendered by all Europe, to the chastisement of France. Mr Pickering’s prowess is the only support she can expect.

The Men and measures of the present Congress exhibit a melancholy prospect. I will not detail to you many incidents of either. The true portrait may be seen in the features of a few. The Senate have passed a Bill appointing Commissioners to negotiate with Georgia for the sale of her western Territory—and with the individual purchasers under Georgia for their rights, and whether they succeed or not to send a territorial Govr. into that Country. You know that this business has been long brewing. The party persuing the object have constantly been increasing—by what means, you can tell as well as I can. At length they have converted Congress into a Company of Land Speculators. Connecticut has sold what was called her reserve—for 1,200,000. dollars—she now offers to cede the Jurisdiction over it to the US, if they will confirm her sale. Her right is the most unfounded that I ever examined. Yet connecting the business with other subjects of Speculation, and there is no saying whether this proposition may not be accepted. These two occurrences will give you a sufficient history of the present Congress, and they ought at least to draw from you a sigh.
Mr Adams is shaping his course in such a way, as that he must inevitably destroy himself. The littleness of Connecticut is one of the Springs from whence he draws p[l]entifully his rules of Conduct—political principles are made the test in the settlement of all public claims—and in all appointments to office flowing from the Executive, or Executive agents. Honesty & a fitness for employment, have but small influence—and by Lloyd from Maryland it was asserted in the Senate that a friendship for the present administration was a preferable recommendation to the loss of both arms in the service of America during the late revolution as the papers have stated, & I beleive truly. Men who seek not employment, and would not possess it under these terms, must feel disgust at this avowed principle—and while he thinks to make converts by it, he may certainly rely on a different operation from his Conduct. Altho. I have an high personal regard for Mr Adams—yet there is something in the new England character which he seems to possess—to which I cannot reconcile myself, and with which I am every day more and more dissatisfied.
Are you not tired of being at home? Will you go into our Ass: if you
